Title: To George Washington from David Humphreys, 1 January 1797
From: Humphreys, David
To: Washington, George


                        
                            My dear General 
                            Lisbon Janry 1st 1797.
                        
                        I would not trouble you with an acknowledgment of your friendly letter which I
                            received by the hand of Captn O’Brien, because I could only repeat my
                            sensibility of your kindness & my unalterable attachment to you. I wished not
                            therefore to consume your time in reading a letter which contained only what you knew
                            before—At present, the season of annual festivity seems to encourage me in offering a kind
                            of annual tribute of gratitude & friendship. May you, my dearest & most
                            respected friend, see in your shades (I mean at Mount Vernon also, & not in those
                            below, to which I have as great an aversion of hastening my visit, as you can possibly have
                            to receive it) as many returns of this day as you can wish, & attended with as much
                            happiness as human nature is capable of enjoying.
                        
                        
                        Although I have not had the opportunity, or rather the pain, of seeing but few
                            of the Gazettes published by the Printer whose name you mention yet I have seen enough to
                            have been provoked at the wanton abuse that has been thrown on you, to have admired at your
                            patience, but not to have been surprised that you have persevered in that system of policy
                            which was dictated by your Conscience, & which has fortunately hitherto preserved
                            our Country from hostility. By about the time when this letter may probably reach you, you
                            will happily have arrived at the period fixed by yourself for your final
                            retirement from public life; in which you have been placed, from the
                            eminence of your Situation, as a mark for the shafts of party slander, malice &
                            falsehood. But be assured (so far as I have had an opportunity of
                            obtaining information) you will withdraw from the political Stage with more applause than
                                ever Actor did before—or, in other words, you may be persuaded, that
                            your moral character is estimated as high, and your public character higher, than at any
                            former period. I have seen your late Address to the People of the U.S. in which it appears
                            to me you have adverted to every very important topic which ought to have been treated of in
                            such a publication. By that production you have, in my judgment, completed the pyramid of
                            your fame. There are however several things which could not have been noticed on such an
                            occasion, which perhaps for your own sake, as well as for that of the present Age &
                            Posterity, ought to be known. Such falsehoods as can be easily arrested in their course,
                            ought to be stopped from floating down the stream of time. And I sincerely think (among
                            other things of perhaps more consequence) it would be proper & useful for you to
                            deny publicly those forged letters which have been published under your signature, as
                            written by you in June & July 1776. The sentiments, at least some of them, are
                            unworthy of you. I more than once spoke to you at Mount Vernon on the subject, and you once
                            wrote to Cary (as well as I recollect) positively declaring them to be forgeries. Still they
                            are published & republished, as genuine. I have now enclosed a
                            rough sketch of which you can avail yourself, or not, as circumstances may
                            seem to justify. The Paper enclosed, as you will
                                perceive, extends likewise to an ulterior end.
                            I have meditated a good deal on the subject, whether it
                                would not  be wise for you and profitable
                                for the Public, that you should
                            bear public testimony against the atrocious misrepresentations
                                & falsehoods in general, which have been published
                            during your administation (evidently more with a design to
                            destroy the public confidence in the principal Officers of Government
                            & thereby to disorganise the Government itself, than to
                                injure your personal reputation), together with a
                            kind of apology for your having taken no notice of them, while you
                            continued in office. In taking this measure, or abstaining from
                                it, you must of course be governed by your own
                            feeling & superior judgment. If this letter should not arrive in America until after
                            your retirement, you could modify the Draft enclosed accordingly, or wholly suppress it, if
                            you should think best. For you know I can have no object, but that of wishing your character
                            may appear in its true point of light, and of deterring in a degree
                            impudent & malicious Printers from prosecuting a similar conduct towards your
                            Successors in Office. These, in truth, are two objects, to which I think
                            you cannot with propriety be indifferent.
                        
                        
                        While I congratulate you in a different manner from what the World in general
                                will (because I am certain I take a greater interest in your
                            happiness than the World, or even most of your friends can do) on your approaching exemption
                            from the troubles of public life, & the prospect of that felicity which you have a
                            right to promise yourself in retirement—I most sincerely regret, on a great number of
                            accounts, that I cannot be a sharer with you in it, in conformity to your most cordial
                                & affecting invitation. And will you permit me
                            to say, one reason of my regret is (I hope it
                            does not arise from vanity) I think I could—by demonstrations of sincere &
                            disinterested friendship for you—and by speaking the true sentiments of an honest heart on
                            all occasions without disguise, as I have always done to you—contribute something to your
                            own enjoyment, in the little social fire-side Circle. But, my dearest Sir, at my time of life
                            when perhaps the moral as well as physical faculties have arrived at that stage when one may
                            reasonably expect to be more capable of serving one’s Country than at a former period, and
                            especially when one is possessed of some small share of experience in a particular branch of
                            public affairs, I doubt whether it would be right to retire from public employment. The
                            sense of obligation for that cordial wellcome which you offer shall never be effaced from my
                            breast. And I entreat you to accept my sincerest thanks for the very affectionate manner in
                            which you had the goodness to recall my idea to your remembrance, when you was engaged in
                            the pleasing contemplation of those objects which must naturally occur on your return to
                            Mount Vernon. I do not despair of having the pleasure of visiting you at your happy Seat one
                            day, and of dwelling with interest on the events of former times—while we shall enliven the
                            conversation with anecdotes & observations on the multiplicity of characters & scenes with which we
                            have been acquainted. I would willingly travel a thousand miles for the purpose, if I had
                            not the obstacle I have mentioned to prevent it.
                        
                        I have now to disclose to you a prospect of domestic happiness which is just
                            opening for myself, and at which I have no doubt you will likewise rejoice. Without farther
                            circumlocution, I am going to tell you, that I propose very soon to connect myself for life
                            with a young Lady of this City. She is the Daughter of a Mr John Bulkeley, an eminent
                            Merchant, of whose name you will probably have heard. The proposed connection is extremely
                            agreeable to every body concerned. If I am not much deceived, the character, manners, good
                            sense, good dispositions & accomplishments of that Lady will entitle her to some
                            portion of the friendly regard of yourself & Mrs Washington, whenever She shall have
                            the happiness of being made known to you. She has, from a long friendship for me, as well
                            as from other circumstances, formed exactly that opinion of you both which She ought entertain. Perhaps we are disposed to paint our future scenes in too favorable colours. If
                            that be an error, indeed I think it is not only a pardonable, but even an useful, one. The
                            delusion, if it be such, can do no harm—it may do good. Much, very much of our happiness
                            depends upon ourselves. If I shall not be as completely happy as my nature will allow, I
                            know it will not be for want of disposition in the Lady in question to make me so. And I am
                            conscious She has it more in her power than any other person with whom I have been
                            acquainted. So much Egotism I have not made use of to any other human Being on the
                                Subject; and this, I am confident, you will have the goodness to
                            pardon on so new, and to me so interesting an occasion.
                        I believe you know enough of my character to be persuaded that whenever I am
                            able to write any thing which is worth the trouble of being read, it must
                            be dictated by feeling. I write from the heart rather than from the head. If I should
                            survive you, I shall (I believe) complete a poetical work (the outlines of which I have
                            already sketched) with the intention & belief of doing more justice to your
                            character, than many an abler writer (less actuated by feeling) would be
                            able to do. The few detached parts which I have executed, I own please me more than any thing
                            else which I have written. But should my demise happen previous to yours, these fragments
                            will of course be destroyed, together with my other unfinished projects.
                            Still living, or dying, you will always be assured
                                of my affection &
                            gratitude. Mean while, I pray you to present my best
                            Compliments to Mrs Washington & our common
                            friends, and to beleive me, in a peculiar manner, Your sincerest friend & Most
                            affectionate Servant
                        
                            D. Humphreys
                            
                        
                        
                            P.S. If this letter should reach you before you should make your last
                                address to Congress, I know not whether it would not be useful (in
                                speaking of our means of defence in general, & particularly
                                at Sea) to recommend the Establishment of a certain Species of Naval Militia. I know not whether the Project be practicable,
                                but believe it is. And is it not very important to devise the most
                                just & efficient means of manning our Ships, even supposing it to be by Drafts for a
                                limited time? Do not all Persons who follow a maritime life, owe their personal Service
                                to the defence of their Country, as much in that way, as the standing Militia does in
                                the land Service? And might not every State be made to furnish its quota in a prompt
                                & decisive manner towards manning a fleet, without our being
                                subject to the evils resulting from enrollment or impress, which are experienced in
                                England & elsewhere?
                        
                        
                     Enclosure
                                                Sir.c.1 January 1797
                            
                            
                            Having not long since observed in your Paper a notification of a work for
                                sale in these words; "Letters of Genl Washington to several of his friends in June
                                & July 1776; containing much information, but little known. The authenticity of
                                these letters has been doubted, but never publicly denied; they bear some intrinsic
                                marks of authenticity:” I take occasion to declare them to be absolutely &
                                wholly forgeries—and I hope you will be persuaded to give as much publicity to this
                                declaration, as you have endeavoured to give currency to that publication. This I
                                request the rather because the letters contain (among much
                                miscellaneous & indifferent matter) some sentiments which were never entertained
                                by me, and which I hold to be utterly foreign to & derogatory of my character.
                            Whilst I thus think it incumbent upon to endeavour to destroy the
                                    circulation of false hood in a single instance, which is the more
                                easily to be done as it seems to depend upon a public
                                denial only; I am not ignorant how impracticable
                                it would be for me to prevent almost innumerable
                                errors, mistakes & falsehoods (which are
                                sometimes so blended & connected with facts as not
                                to be readily seperated) from flowing down from the present Age to
                                Posterity.
                            
                            
                            I need scarcely explain to you, Sir, perhaps how
                                    very inconvenient & disagreeable it is for Persons who
                                are or have been in public Offices (of some moment &
                                responsiblity) to be obliged to pay a public attention or give a
                                particular denial to every misrepresentation that may be
                                published concerning themselves or their conduct.
                                    Had I paid such a regard to that object, I
                                should indeed have had little time left to have devoted to the duties
                                of my Office. And I thought no personal consideration (however
                                irksome or distressing a tacit submission to the temporary
                                circulation of misrepresentations might be) ought to be put in competition with the loss
                                of the smallest portion of that time which could be employed in promoting the
                                public good. Neither my time or habits of life allowed me to enter the lists as a public
                                disputant. Nor, if I had possessed sufficient talents &
                                leisure for the purpose, would it have been a pleasant or easy task to have attempted to
                                have refuted the many unfavorable insinuations & imputations on the conduct of
                                the Executive Government of the United States, which (according to my sincere belief)
                                originated entirely in malice, falsehood & a desire to
                                overthrow the present Constitution: because such an attempt might have been protracted
                                into an indefinite political discussion, in the course of which proof & argument
                                might have been answered by declamation & abuse—for you know there are certain
                                Characters, who, however they may be convinced of being in the wrong, are always
                                determined to have not only the last, but also the most irritating, word.
                            
                            But, for myself, believing that the most essential truth relating to our
                                federal Government & political interests will sooner or later come to be
                                generally known (notwithstanding any attempts to destroy the one
                                & disguise the other) and that their influence will prevail
                                (without any farther agency on my part) to direct
                                my Countrymen to pursue that straight political & moral path
                                which leads to national peace & happiness; I have unspeakable
                                pleasure in withdrawing to those tranquil & in a degree oblivious
                                    shades of retirement, where I shall not even know
                                when tongues addicted to lyes & pens
                                dipped in gall will hereafter be busied with my
                                Character or not. Although it must be owned it is a
                                    mortifying circumstance at the moment, to have our most
                                disinterested & best actions represented as merely the effect
                                of sinister & wicked designs; yet having this day finished my
                                public career forever & standing as it were on the verge of
                                two worlds, I firmly hope & trust that none of the envenomed
                                shafts of malignity will be able hereafter to reach me in such manner
                                as to give one moment’s pain. Sequestered as I now shall be from the world, with the
                                certainty of never mingling again in its busy scenes, I dare appeal to the present Age,
                                to Posterity, & to the Searcher of all hearts, to decide whether I could
                                possibly have been actuated by those motives of personal ambition &
                                aggrandisement which have, by some Persons, been ascribed to me. What interest could I
                                possibly have in attempting to give a tone to the Executive Department which did not
                                belong to it? Have I, Sir, any Child, any favorite, any Relation, any courtly Minion for
                                whom I wished to provide by subverting the present well balanced Constitution, and
                                substituting an hereditary Tyranny? The world will with indignation give the lye to such
                                Malevolent insinuations.
                            Notwithstanding the diffidence in myself which a knowledge of my own
                                frailties & imperfections inspired at the time when I entered upon the duties of
                                the high office to which I was called by the voice of my Country, I
                                have been so strengthened by the consciousness of the purity of my
                                own intentions, & by the cooperation of my several Coadjutors in Office, as to
                                have been enabled to reach the period fixed for my retirement, with perhaps fewer
                                difficulties & obstacles than I had a right to expect. And
                                notwithstanding the unwearied efforts of a few Individuals to destroy, or at least to
                                weaken, the confidence which my Countrymen had been pleased to repose
                                in me, I have great reason to be thankful for having always experienced, &
                                especially on all critical emergencies, their sincere, zealous & decided
                                support. And this, I presume, was occasioned by a belief on their part, that I could not
                                have any objects to promote, seperate from the prosperity of the
                                Community.
                            
                            As this is the first Paper which I have addressed to any
                                Person, since the burden of the Executive Government has been
                                    removed from me, I was willing to make use of the occasion in
                                mentioning some of the reasons why I had not noticed several publications which have
                                appeared during the course of my Administration, in order that it might remain as a kind
                                of appendix to my public Documents. Having nothing farther to add, I bid you, Sir,
                                adieu.
                            
                            
   N.B. The following paragraph may be added or omitted, as it may be designed
                                to make the address more or less personal—"And did you seriously think, Sir, that I was
                                possessed of such littleness of mind as to have established Levees (as you was pleased
                                to call them) from motives of vanity & ostentation; or that I should have
                                continued to receive company at stated times, if I had not found that it was vastly more
                                convenient to give those who might wish to speak to me on occasion of doing in that
                                manner, rather than to suffer myself to be
                                interrupted with visits at every Moment? Or had not I a right to
                                drive the same number of Horses in my Carriage, while
                                President of the United States, which I had been
                                accustomed to do as a private Citizen?

                        
                        
                    